UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.:000-26293 CHINA YONGXIN PHARMACEUTICALS INC. (Exact name of Registrant as specified in its charter) Delaware 20-1661391 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 927 Canada Court City of Industry, California (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES)(ZIP CODE) (626) 581-9098 (COMPANY’S TELEPHONE NUMBER, INCLUDING AREA CODE) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes¨Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” as defined in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer¨ Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNox The registrant had 31,041,845 shares of common stock, par value $0.001 per share, outstanding as of May 15, 2008. CHINA YONGXIN PHARMACEUTICALS INC. FORM10-Q For the Quarterly Period Ended March 31, 2008 INDEX Page PartI Financial Information Item 1. Financial Statements (a) Balance Sheets as of March 31, 2008 (Unaudited) and December 31, 2007 2 (b) Statements of Operations for the Three Months Ended March 31, 2008 and 2007 (Unaudited) 4 (c) Statements of Cash Flows for the Three Months Ended March 31, 2008 and 2007 (Unaudited) 5 (d) Notes to Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 29 PartII Other Information Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 45 Item 3. Default Upon Senior Securities 45 Item 4. Submission of Matters to a Vote of Security Holders 45 Item 5. Other Information 45 Item 6. Exhibits 45 Signatures 46 1 PartI. Financial Information Item 1. Financial Statements CHINA YONGXIN PHARMACEUTICALS INC. AND SUBSIDIARIES (Formerly Nutradyne Group, Inc.) CONSOLIDATED BALANCE SHEETS As of March 31, 2008 December 31, 2007 (Unaudited) (Audited) ASSETS Current Assets: Cash and cash equivalents $ 1,763,459 $ 1,180,029 Accounts receivable, net 10,438,095 6,586,105 Other receivable, net 122,190 207,337 Advance to suppliers 6,806,086 5,729,235 Prepaid expenses 132,846 319,074 Inventory 7,144,040 6,257,450 Total Current Assets 26,406,716 20,279,229 Property, Plant & Equipment, net 2,653,741 2,038,629 Intangible Assets, net 80,441 81,152 $ 29,140,898 $ 22,399,010 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ 8,256,111 $ 5,030,340 Accrued expenses & other payable 2,513,726 1,435,235 Advances from customers 984 799,910 Tax payable 761,648 282,899 Short-term loan payable 136,630 1,349,593 Shares to be issued 35,000 35,000 Net liabilities of discontinued operations 628,807 628,777 Loan from related parties 2,888,060 1,722,557 Deferred income 249,607 239,937 Total Current Liabilities 15,470,572 11,524,247 Long term loan 1,283,517 - Minority Interests 2,951,344 2,640,128 (continued) 2 CHINA YONGXIN PHARMACEUTICALS INC. AND SUBSIDIARIES (Formerly Nutradyne Group, Inc.) CONSOLIDATED BALANCE SHEETS (continued) As of March 31, 2008 December 31, 2007 (Unaudited) (Audited) Stockholders' Equity Preferred stock, $0.001 par value; 5,000,000 shares authorized; 5,000,000 shares issued and outstanding 5,000 5,000 Common stock; $0.001 par value; 75,000,000 shares authorized; 31,041,845 shares issued and outstanding 31,042 31,042 Statutory reserve 1,448,157 1,341,599 Other comprehensive income 1,293,159 859,688 Retained earnings 6,658,106 5,997,306 Total Stockholders' equity 9,435,464 8,234,635 $ 29,140,898 $ 22,399,010 The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 CHINA YONGXIN PHARMACEUTICALS INC. AND SUBSIDIARIES (Formerly Nutradyne Group, Inc.) CONSOLIDATED STATEMENTS OF OPERATIONS Three months ended March 31, 2008 2007 (Unaudited) (Unaudited) Revenue, net $ 14,993,597 $ 10,076,930 Cost of Goods Sold 12,466,690 8,497,963 Gross profit 2,526,906 1,578,967 Operating Expenses: Selling expenses 761,021 389,088 General and administrative expenses 525,400 330,873 Total operating expenses 1,286,421 719,961 Total Income From Operations 1,240,486 859,006 Other Income (Expense): Other income 233,936 142,170 Other expenses (138,540 ) (20,184 ) Interest expense (2,107 ) (30,559 ) Total other income 93,289 91,427 Operating Income before tax and minority interest 1,333,774 950,433 Provision For Income Tax 374,915 321,616 Net Income Before Minority Interest & Non-controlling Interest 958,859 628,817 Minority interest (191,503 ) (125,763 ) Net Income 767,356 503,054 Other Comprehensive Item: Foreign Currency Translation Gain 541,840 85,545 Net Comprehensive Income $ 1,309,196 $ 588,599 Earning per share Basic $ 0.02 $ 0.02 Diluted $ 0.02 $ 0.02 Weighted averagenumber ofshares outstanding Basic 31,041,845 21,000,000 Diluted 31,888,869 21,000,000 The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 CHINA YONGXIN PHARMACEUTICALS INC. AND SUBSIDIARIES (Formerly Nutradyne Group, Inc.) CONSOLIDATED STATEMENTS OF CASH FLOWS Three months ended March 31, 2008 2007 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net Income $ 767,356 $ 503,054 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 78,696 43,440 Minority interest 191,503 125,763 (Increase) / decrease in current assets: Accounts receivable (3,951,673 ) (2,128,841 ) Advances to employees (9,858 ) 28,742 Other receivable 102,187 55,662 Advances to suppliers (425,568 ) 349,263 Prepaid expenses 196,589 50,839 Inventory (626,438 ) (507,953 ) Increase / (decrease) in current liabilities: Accounts payable 2,194,186 1,331,619 Other payable 1,108,058 (25,523 ) Accrued expense (69,906 ) 55,183 Tax payable 464,685 361,482 Advances from customers 971 - Net cash provided by operating activities 20,789 242,731 CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of property & equipment, net (601,149 ) - CASH FLOWS FROM FINANCING ACTIVITIES Receipts of loan from non-related parties 870,573 903,189 Receipts of Loan from related parties 239,103 - Repayment to related party - (398,010 ) Net cash provided by financing activities 1,109,676 505,179 NET INCREASE IN CASH AND CASH EQUIVALENTS 529,315 747,911 EFFECT OF EXCHANGE RATE CHANGES ON CASH AND CASH EQUIVALENTS 54,115 14,988 CASH AND CASH EQUIVALENTS, BEGINNING BALANCE 1,180,029 1,248,404 CASH AND CASH EQUIVALENTS, ENDING BALANCE $ 1,763,459 $ 2,011,303 SUPPLEMENTAL DISCLOSURES: Interest paid $ 129,373 $ 13,208 Income tax paid $ - $ - The accompanying notes are an integral part of these unaudited consolidated financial statements. 5 CHINA YONGXIN PHARMACEUTICALS INC. AND SUBSIDIARIES (Formerly Nutradyne Group, Inc.) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - ORGANIZATION China Yongxin Pharmaceuticals Inc. (formerly Nutradyne Group, Inc. and formerly Digital Learning Management Corporation) ("Yongxin” or the “Company") was incorporated in Delaware on February 18, 1999 under the name of FreePCSQuote.
